Citation Nr: 0325587	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-48 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a thoracic spine 
disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  What evaluation is warranted for chronic epiphora from 
June 25, 1960?

7.  What evaluation is warranted for scars on the face, 
forehead and left eyelid from June 25, 1960, to May 18, 1989?

8.  What evaluation is warranted for scars on the face, 
forehead and left eyelid from May 19, 1989?  

9.  What evaluation is warranted for exotropia, left eye 
exophoria and diplopia from June 25, 1960, to May 7, 1990?

10.  What evaluation is warranted for exotropia, left eye 
exophoria and diplopia from May 8, 1990? 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In April 2001 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran's 
headaches are aggravated by his service-connected diplopia.

2.  Since June 25, 1960, the veteran's service connected 
epiphora has been unilateral in nature.

3.  Prior to May 19, 1989, the medical evidence of record 
indicates that the veteran's scars on the face, forehead and 
left eyelid were no more than moderately disfiguring. 

4.  Commencing May 19, 1989, the veteran's facial scars are 
not shown to be productive of marked or repugnant bilateral 
disfigurement.

5.  Prior to May 8, 1990, none of the veteran's visual 
examinations on file show his corrected visual acuity to be 
20/40 in one eye with vision in the other eye either 20/50, 
20/70, or 20/100, nor is there evidence of uncorrectable 
diplopia.

6.  Commencing May 8, 1990, the evidence indicates the 
veteran had corrected central visual acuity of at least 20/25 
in both the left and right eyes with intermittent 
suppressible diplopia throughout the entire field in every 
quadrant of gaze; and left eye field vision concentrically 
contracted by an average of 53 degrees.


CONCLUSIONS OF LAW

1.  The veteran's headaches are proximately due to or the 
result of his service-connected diplopia.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326, 3.310 (2002).

2.  The criteria for a rating in excess of 10 percent for 
left eye epiphora have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.84a, Diagnostic 
Code 6025 (2002).

3.  The criteria for a rating in excess of 10 percent for 
residual facial, forehead and left eyelid scars prior to May 
19, 1989, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2002).

4.  The criteria for a rating in excess of 30 percent for 
residual facial, forehead and left eyelid scars from May 19, 
1989, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2003), 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001).

5.  The criteria for a compensable rating for diplopia prior 
to May 8, 1990, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.77, 4.84a, 
Diagnostic Code 6090 (2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6090 (1945 rating schedule).

6.  The criteria for a rating in excess of 20 percent for 
left eye diplopia commencing May 8, 1990, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.77, 
4.84a, Diagnostic Code 6090 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, in May 2001, VA notified the 
claimant that ultimately he was responsible for giving VA the 
evidence to support his claim.  He was also, informed, 
however, that VA would obtain all relevant evidence in the 
custody any VA facility he identified.  He was also advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was advised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) in the May 2001 letter and in a February 2003 
statement of the case.  The duty to notify the appellant of 
the necessary evidence and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for VA examinations, and 
several were accorded him.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement and 
supplemental statements of the case what evidence had been 
received.  All available identified private treatment records 
have been obtained and there is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection

Factual Background

The veteran's service medical records note complaints of 
headaches in September 1957.  A history of an in-service 
concussion was noted.  The diagnosis was post concussion 
syndrome.  

At the veteran's May 1959 separation examination no pertinent 
findings were recorded.  

A January 1961 VA compensation examination report notes the 
veteran complained of headaches.  There were no pertinent 
findings or diagnosis.  

VA and private treatment records, dating from May 1960 to 
October 1992, show frequent complaints of headaches, 
sometimes diagnosed as migraine headaches.  

During a July 1989 VA compensation examination, the veteran 
complained of constant, dull, aching headaches since his 1957 
in-service car accident.  The diagnosis was headaches, with 
no neurological sequelae.  

A June 1990 VA ophthalmologic examination shows that the 
veteran complained that his service-connected eye disorder 
caused headaches.  There were no associated findings or 
diagnosis.

In August 2002, the veteran underwent a VA neurological 
examination.  The examiner reviewed the veteran's claims 
files, as well as examined him.  The diagnosis was combined 
muscle contraction tension headaches.  Although the examiner 
opined that the veteran's headaches were frequently related 
to neck problems, he also opined that they were aggravated by 
the service-connected diplopia.

Analysis

A disorder may be service connected if the evidence of 
record, regardless of its date, shows a chronic disorder in 
service, or a compensably disabling disorder during an 
applicable presumptive period, and that the veteran still has 
such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed 
during service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The veteran alleges that his headaches are either caused by 
or aggravated by his service-connected eye disorder.

After reviewing all the evidence of record, the Board finds 
that, resolving doubt in the veteran's favor, the evidence 
supports entitlement to service connection for headaches.  
Although the August 2002 examiner opined that the veteran's 
headaches are largely related to a currently nonservice-
connected disability, he also opined that the headaches were 
aggravated by the service-connected diplopia.  There is no 
medical opinion contradicting the August 2002 examiner's 
opinion.  Hence, after resolving reasonable doubt in the 
veteran's favor, service connection for headaches is granted.

Initial Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Chronic Epiphora-Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses regarding left eye epiphora.

A July 1959 rating decision granted service connection for 
residuals of injury to the left eye.  Left eye injury 
residuals were, however, included in the rating for residual 
scars, and rated under the criteria for scars.  The veteran 
was assigned an initial total convalescent rating from the 
day following his discharge from service.  

A November 1959 VA compensation examination report includes a 
frontal photograph of the veteran's face.  The photograph 
clearly shows left-eye tearing.

The veteran's total convalescent rating was extended to June 
25, 1960 in a January 1960 rating decision.  

In May 1960, the veteran was admitted to a VA hospital for 
treatment of an unrelated disability.  A June 1960 
ophthalmology consultation report shows that he was evaluated 
for complaints of daily epiphora since his 1957 injury.  The 
impression was probable obstruction of the canaliculi 
secondary to trauma.  The veteran was advised to return for 
possible reconstructive surgery of his left eye tear duct.  A 
September 1960 interim summary shows that examination of the 
veteran's eyes revealed findings that were within normal 
limits.  

A June 1960 VA ophthalmology examination report again notes 
the veteran's complaints of continuous weeping of both eyes.  
The examiner did find increased lacrimation.  

A November 1960 rating decision, in evaluating the service-
connected disabilities, did not assign a separate evaluation 
for an ocular disability.

During a January 1961 VA compensation examination, the 
veteran complained that his left eye watered when he read.  
Examination revealed excessive lacrimation of the eye.  There 
was no additional pertinent diagnosis.  He again complained 
of left-eye watering at May 1961 and July 1989 VA 
compensation examinations; however, there were no pertinent 
findings or diagnoses.

Lay statements submitted by the veteran's friends in 
September and December 1989, indicate that his left eye 
watered continuously since his 1957 in-service injury.

The veteran underwent a VA ophthalmologic examination in 
October 1991.  Examination revealed scarring across both tear 
ducts on the left side.  The diagnoses included left 
bilateral laceration with probable tear duct scarring.  

During March 1990, November 1992 and February 1994 personal 
hearings, the veteran consistently testified that his left 
eye continuously watered since his 1957 auto accident.  At 
the November 1992 hearing he testified that the tearing 
caused his glasses to fog and made the use of contact lenses 
impossible.  

A November 1993 rating decision granted a separate 10 percent 
evaluation for the veteran's chronic epiphora, effective from 
May 8, 1990.

A June 1996 VA compensation examination shows the veteran 
continued to complain of constant left eye tearing.  The 
assessment included nasolacrimal stenosis of the left eye.  

The August 2002 VA eye examination report notes diagnoses 
that included left eye epiphora.

A November 2002 rating action assigned the veteran an initial 
10 percent evaluation for left eye epiphora, effective from 
June 25, 1960.  

Analysis

Epiphora is evaluated under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6025.  This Code provides a 10 
percent evaluation for unilateral epiphora, and a 20 percent 
evaluation for bilateral epiphora.  38 C.F.R. § 4.84a, 
Diagnostic Code 6025.

Medical evidence of record shows that the veteran's service-
connected left eye epiphora is characterized by constant 
excessive tears or drainage of the eye.  The maximum 
schedular rating of 10 percent for this unilateral condition 
has already been assigned from the earliest date possible.  
Therefore, a higher evaluation is not warranted.

The Board has considered whether a rating higher than 10 
percent for left eye epiphora is warranted on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However 
there is no evidence that the veteran's epiphora has caused 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Therefore, the Board 
finds that the schedular 10 percent rating which has been 
assigned adequately compensates the veteran for the related 
industrial impairment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321. 

The Board notes that, although the veteran has appealed an 
initial decision for his left eye epiphora, the current 
disability rating is effective from the date his total 
convalescent rating terminated.  The evidence of record does 
not indicate that the current disability level is 
significantly different from that demonstrated during any 
other period during the veteran's appeal.  Therefore there is 
no basis for considering a staged rating with regard to this 
issue.  Fenderson v. West, 12 Vet. App 119 (1999).

Scars on the Face, Forehead and Left Eyelid-Factual 
Background

The veteran's service medical records indicate he was in an 
automobile accident in July 1957 and sustained lacerations to 
the left forehead and frontal region which extended into his 
left upper and lower eyelids.  These wounds were cleaned and 
debrided.  A July 1957 narrative report shows that the wounds 
healed satisfactorily, however, the left eyebrow was markedly 
elevated and disfiguring.  Later that month, at an eye clinic 
consult, the veteran complained of blurred vision and an 
inability to close his left eye.  Treatment consisted of an 
eye patch and bland ointment.  

In August 1957, the veteran underwent a revision of an 
unapproximated forehead scar or cicatrix of his forehead.  
Postoperatively the surgeons judged that they had secured a 
fair result, with a good approximation of the hairline and 
eyebrow.  

A February 1958 plastic surgery consultation report indicates 
that revision of the left upper eyelid scar was not 
indicated, but that improvement could be made on the 
veteran's forehead scar.  The veteran underwent an elective 
plastic surgery procedure in March 1958.  

In March 1959, the veteran was involved in another automobile 
accident, and needed several facial lacerations sutured.  A 
May 1959 treatment record notes that he had stenosis of the 
nasolacranial passages due to the accident and an incomplete 
closure of the left eye.  

Service connection was granted for residual facial scars in a 
July 1959 rating decision.  The veteran was assigned a total 
convalescent rating from the day following his discharge from 
service.  

A November 1959 VA compensation examination report notes that 
the veteran sustained head injuries to the left forehead in 
service.  Examination revealed a linear scar extending from 
the hairline to the left eyebrow with moderate disfigurement.  
A black and white photo of the veteran's face was included in 
the examination report.

The veteran's total convalescent rating was extended to June 
25, 1960, in a January 1960 rating decision.

In May 1960, the veteran was admitted to a VA hospital for 
treatment of an unrelated disability.  A September 1960 
interim summary shows that examination of the veteran's eyes 
was within normal limits, except for a widened left palpebral 
fissure secondary to trauma.  Examination further revealed a 
healed scar over the left forehead.

A June 1960 VA ophthalmology report indicates the veteran had 
deformed left eyelids and further examination revealed a 4-
inch scar from the left eye up to the forehead and various 
other, smaller facial scars.  Accompanying photographs show 
plainly visible scarring of the forehead and left eye with 
the left eyebrow higher than the right.  

A November 1960 rating action awarded the veteran a 10 
percent evaluation for residuals of facial and left forehead 
lacerations, effective from the June 25, 1960, the day after 
his temporary total convalescent rating terminated.

A January 1961 VA examiner found a well-healed scar extending 
from just above the veteran's hairline in the mid frontal 
area down across the left side of his forehead, and across 
the medial aspect of the left upper lid with some elevation 
of the left eyebrow.  The scar was apparently well healed, 
and not tender or adherent.  A May 1961 VA examination report 
noted no significant changes.  

A May 1989 private medical examination report noted that the 
veteran had multiple scars.  No further description was 
offered.

During a March 1990 personal hearing, the veteran testified 
that his frontal collateral muscles were severed and that he 
experienced numbness as a result of his service-connected 
scars.  The scars included both the left upper and lower 
eyelids and he had constant left eye watering as a result of 
the residual scars.

A May 1990 rating decision increased the veteran's evaluation 
for residual scars of the face, right forehead and left 
eyelids to 30 percent, effective from May 19, 1989.  

In July 1990, the veteran was seen for a VA examination.  
That examination noted a four inch scar over the left eye up 
to the forehead, a one-half inch scar at the left nasal fold, 
a small scar at the right nasolabial fold, a one-half inch 
scar over the right eyebrow, a one half inch scar below the 
left nares, and less that a one-half inch scar at the chin.  
These scars were all secondary to lacerations sustained in 
1957.  Color photographs were included with the examination 
report.  The diagnoses included old facial lacerations of the 
forehead, face, and left eyelid.  

An October 1991 VA eye examination noted scarring across both 
tear ducts on the left side, and poor eyelid closure with 
exposure on blinking.  

An April 1992 hospital report pertaining to care for a 
different disorder noted a left forehead and upper lid scars 
with some upper lid retraction.

At a November 1992 personal hearing, the veteran testified 
that the scar on his forehead was both tender and numb.

During a February 1994 personal hearing, the veteran 
testified that his facial scars were disfiguring and that a 
higher evaluation of 50 percent was warranted for his scars.  

In May 1995, the veteran underwent a VA dermatology 
examination.  The examiner noted a 12-centimeter scar 
spreading from the forehead to the inter contus of the left 
eye.  He also had scars on the left upper and lower eyelids, 
the right eyebrow and at the left ala nasi.  The scars were 
somewhat spread and cosmetically "quite noticeable."  They 
were depressed without keloid formation.  The pertinent 
diagnoses was quite noticeable facial scarring.

A September 1996 VA ophthalmologic examination report shows a 
diagnosis of facial scars.  

In an April 2001 remand, the Board noted that the veteran was 
granted service connection for facial scars and for a left 
eye disability in the July 1959 rating decision, and that the 
November 1960 rating action failed to assign the veteran a 
disability rating for his left eye injury.  The remand 
directed the RO to determine and assign the appropriate 
disability rating for the left eye scarring and ocular 
disorders from June 25, 1960.  

In August 2002, the veteran underwent a VA dermatology 
examination.  At that time he complained of tenderness, 
edema, numbness and tingling on the left side of the 
forehead, and excessive left eye tearing.  He also complained 
that the left eyelid did not close properly.  Examination 
revealed a fifteen centimeter linear forehead scar that 
extended to the left eye and bisected both the upper and 
lower lids.  The veteran's left eyelash appeared to be open 
and wider than the right.  The scar was hypopigmented and 
depressed with mild induration and some smooth texture.  
There was no severe edema, ulceration or breakdown.  The 
examiner observed that the scar caused very conspicuous 
disfigurement on the face.  The veteran also had a 
hypopigmented and depressed scar across the dorsum of the 
nose.  It was not significantly tender and also caused 
conspicuous disfigurement.  The diagnoses included 
disfiguring, slightly depressed, linear scars on the face.  
Color photographs were taken at the examination.  The 
examiner noted that there were some neurological symptoms in 
the left forehead.  However, a VA neurological examination, 
conducted that same month showed sensory testing to the face 
was intact to light touch and that examination of the cranial 
nerves was normal with facial muscle strength testing.  A VA 
eye examination, conducted that same month, include a 
diagnosis of left eye lagophthalmos.

A November 2002 rating action assigned the veteran an initial 
10 percent evaluation for residual facial and left eye scars 
from June 25, 1960, and a 30 percent evaluation from May 19, 
1989, the date he filed for an increased evaluation.  Because 
the April 2001 remand directed the RO to reassign the initial 
evaluations for these disabilities, this will be considered 
an initial evaluation rather than a claim for increased 
evaluation.

Analysis

The veteran's residuals of laceration scars to the face are 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  By 
regulatory amendment, effective August 30, 2002, changes were 
made to the schedular criteria for evaluating diseases of the 
skin, including scars.  67 Fed.Reg. 49590-99 (2002).  The RO 
provided the veteran notice of the new regulations in the 
November 2002 supplemental statement of the case.

In deciding such a case as this the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  If the revised version is more favorable, the 
retroactive reach of the new regulation can be no earlier 
than the effective date of the change, and the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000); 65 Fed.Reg. 33422 (2000).  In light of the 
reasons set forth below, the regulatory criteria pertaining 
to facial scars in effect prior to August 30, 2002, are more 
favorable to the veteran.  Hence, his facial scars, to 
include current manifestations, will be considered under 
those criteria.

The criteria in effect prior to August 30, 2002, provided 
under Diagnostic Code 7800 that disfiguring scars of the 
head, face or neck which were moderately disfiguring, 
warranted a 10 percent rating.  Severely disfiguring scars of 
the head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
warranted a 30 percent rating.  A 50 percent rating required 
that such scaring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118 (2002).

Also, when in addition to tissue loss and cicatrization, 
there was marked discoloration , color contrast, or the like, 
the 10 percent rating under Diagnostic Code 7800 could be 
increased to 30 percent; the 30 percent to 50 percent; and 
the 50 percent to 80 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, could be submitted for central office rating, with 
several unretouched photographs.  Id.

Under the criteria for disfiguring scars of the head, face, 
or neck effective August 30, 2002, Diagnostic Code 7800 
provides that a 10 percent rating is warranted when medical 
evidence shows one characteristic of disfigurement.  A 30 
percent rating is warranted when there is medical evidence of 
visible or palpable tissue loss and either gross distortion, 
or asymmetry, of one feature, or paired set of features 
(nose, chin, forehead, eyes [including eyelids], ears 
[auricles], cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted when medical evidence shows visible or palpable 
tissue loss and either gross distortion, or asymmetry, of two 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
with four or five characteristics of disfigurement.  

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are: (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least 1/4 in 
(0.6 cm.) wide at its widest part; (3) surface contour of the 
scar is elevated or depressed on palpation; (3) scar is 
adherent to the underlying tissue; (4) skin is hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); (5) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches (39 
sq. cm.); (6) underlying soft tissue is missing in an area 
exceeding 6 square inches (39 sq. cm.); (8) skin is indurated 
and inflexible in an area exceeding 6 square inches (39 sq. 
cm.).  Id.

Medical evidence prior to May 19, 1989, shows that the 
veteran's left forehead and eyelid scars were no more than 
moderately disfiguring.  The November 1959 VA compensation 
examination specifically indicates moderate disfigurement and 
the May 1960 evaluation notes only the widened left palpebral 
fissure.  Most evaluations note that the veteran's scars were 
well-healed and nonadherent.  Therefore, a rating in excess 
of 10 percent prior to May 19, 1989 is not warranted.

The most recent VA examination, conducted in August 2002 
shows the veteran's left eyelid did not completely close and 
that the facial scars were hypopigmented, depressed and 
mildly indurated.  There was no evidence of tenderness, 
ulceration, edema or breakdown, but the examiner noted that 
the scars were conspicuously disfiguring.  Therefore, the 
Board finds that commencing May 19, 1989, the veteran's 
service-connected scars of the forehead and left eyelid, 
particularly in the left eye brow area, more closely meet the 
criteria for a 30 percent rating, and no higher, under the 
criteria in effect prior to August 30, 2002.  Although the 
medical evidence does indicate that the veteran's scars are 
conspicuous and that there is some depression, the evidence 
does not indicate complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, which would warrant the next highest 
rating of 50 percent.  Likewise, the photographs accompanying 
the most recent VA examination report do not show evidence of 
marked discoloration, color contrast or the like, in addition 
to tissue loss and cicatrization, to warrant an increase to 
50 percent.  Hence, the veteran's laceration scars to his 
forehead and left eyelid are more consistent with the rating 
criteria for a 30 percent disability evaluation since May 19, 
1989, which fully comports with the applicable schedular 
criteria.  See 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7800 
(2002); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The criteria for rating scars effective August 30, 2002, are 
not as favorable to the veteran.  Under these criteria, his 
scaring does not exceed the criteria for a 30 percent rating, 
demonstrating only scar depression, hypopigmentation and 
slight induration.  There also is no medical evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features; or 
with gross distortion or asymmetry of two features or more, 
which would warrant a higher disability rating of 50 percent 
under Diagnostic Code 7800.  See 38 C.F.R. § 4.118.

The Board also has considered the veteran's scars to his 
forehead and left eyelid under Diagnostic Code 7805 (which is 
the same under both the "old" and "revised" regulations), 
pertaining to rating scars based on limitation of function of 
the part or parts affected.  Id.  The medical evidence shows 
that the scars about his left eye interrupt the complete 
closing of the eye and cause tearing.  The veteran is, 
however, receiving a separate evaluation for epiphora and the 
medical evidence does not show any other associated 
limitation.  Hence, there is no basis to assign an increased 
rating for such scars under Diagnostic Code 7805.

The Board finds that no higher evaluation for laceration 
scars can be assigned pursuant to any other potentially 
applicable Diagnostic Code.   In the absence of medical 
evidence of scars analogous to or with characteristics 
similar to third degree burn scars exceeding one square foot, 
or to eczema manifested by ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, scars that are exceptionally repugnant, or 
scars with four or more characteristics of disfigurement, 
there is no basis for assignment of a higher evaluation.  See 
38 C.F.R. § 4.118.

Exotropia, Left Eye Exophoria and Diplopia-Factual Background

The veteran's service medical records indicate that he 
initially complained of blurred vision after his July 1957 
automobile accident.  He was involved in another car accident 
in March 1959, and a May 1959 treatment record notes that he 
experienced alternating exotropia due to his accident.  

As reported above, a July 1959 rating decision granted 
service connection for residuals of a left eye injury, 
however, the residuals were rated with his residual scars and 
orthopedic disorders.  A diagnostic code reflecting an ocular 
disorder was not assigned.

A November 1959 VA compensation examination report notes that 
the veteran had no eye complaints.  His visual acuity was not 
measured.

The veteran's total convalescent rating was extended to June 
25, 1960 in a January 1960 rating decision.

In May 1960, the veteran was admitted to a VA hospital for 
treatment of an unrelated disability.  During a June 1960 eye 
consultation, the veteran reported having good vision with 
occasional blurring while reading.  Examination revealed 
visual acuity of 20/15 and 20/20.  The September 1960 interim 
summary shows that examination of the veteran's eyes revealed 
findings which were within normal limits.  

A November 1960 rating action failed to provide an initial 
separate evaluation for the veteran's left eye injury 
residuals following the termination of his temporary total 
convalescent rating.

Treatment records from R. Spencer Eaves, M.D., dating from 
1979 to 1992, show ongoing treatment for the veteran's eye 
disorder and periodic visual acuity examinations.  These 
examination reports show corrected visual acuity that was no 
worse than 20/25.  

In a December 1989 letter, Dr. Eaves states that he had 
treated the veteran since 1979, and that the appellant had a 
long-standing, large angle alternating exotropia with both 
near and distant vision.  He underwent strabismus surgery to 
correct his condition in April 1979.  Post-operatively there 
was evidence of some degree of overcorrection with a right 
esotropia of 15 to 18 prism diopters.  Subsequent August 1979 
surgery effectively produced 4 prism diopters of the left 
exotropia at distance and 8 to 10 prism diopters of the left 
exotropia at near which appeared to be an excellent cosmetic 
result.  Dr. Eaves further stated that a May 1988 examination 
revealed the veteran to have corrected visual acuity of 20/20 
in both eyes, and 20/25 uncorrected vision in the left eye.  
There were 10 prism diopters of alternating exotropia at near 
and 8 prism diopters alternating exotropia at distance.  Slit 
lamp and funduscopic examinations were negative.  

During a June 1990 VA ophthalmology examination, the veteran 
complained of eye trouble with blurred and double vision.  He 
felt that his vision was rapidly deteriorating.  Examination 
revealed 20/25 corrected vision in both eyes.  The cornea, 
sclera and iris were clear, and the lens appeared consistent 
with the veteran's age.  The diagnosis was exophoria of the 
left eye.

A January 1991 evaluation by Dr. Eaves revealed the veteran's 
right eye uncorrected vision to be 20/40 and 20/25 in the 
left eye.  Corrected vision was to 20/20 in both eyes.  There 
were 8 prism diopters exotropia at distance and 12 prism 
diopters exotropia at near.

In October 1991, the veteran again underwent VA evaluation of 
his eyes.  At that time he complained of blurred and double 
vision.  Examination revealed corrected vision of 20/25-2 in 
the right eye, and 20/20-1 in the left eye.  There were 12 
diopters of exotropia and 6 diopters of left hypertropia with 
alternate suppression.  The diagnoses included probable left 
superior oblique palsy with alternate suppression.

During a November 1992 personal hearing, the veteran 
testified that he continued to experience double and blurred 
vision as a result of his initial injury.  At a February 1994 
personal hearing, he testified that he believed he should be 
either rated separately for his eye disorder or granted an 
overall higher evaluation for his facial scars.  He further 
testified that his service-connected exotropia caused 
dizziness and "wavy" vision.  The veteran reiterated his 
earlier testimony at his August 1996 personal hearing.

In April 1995, Dr. Eaves reported a corrected left eye visual 
acuity of 20/25.  There were 12 diopters of left hypertropia 
at near and distance.  This reduced depth perception to grade 
one with the ocular fundus being normal.  The diagnoses were 
hyperopia/presbyopia; exotropia/hypertropia, and epiphora 
secondary to a traumatic disruption of the left eye drainage 
apparatus.

In May 1995, the veteran underwent a VA compensation 
examination.  There was evidence of left eye alternating 
exophoria and right eye heterotrophia.  Visual acuity was 
correctable to 20/20 bilaterally.

A September 1996 VA examiner noted constant alternating 
exotropia and constant left hypertropia with diplopia.  The 
examiner opined this was related to the in-service auto 
accident.  Corrected visual acuity was 20/20 in the left eye.  
Goldmann Visual Fields revealed full and normal field vision 
for the left eye and general contraction of the visual field 
for the right eye.  Diplopia visual fields were also 
performed revealing a constant alternating exotropia and 
constant left hypertropia.  Goldman Bowl perimeter tests 
showed the veteran with an average concentric contraction for 
rating purposes in the left eye of 53 degrees.

In an April 2001 remand, the Board noted that the veteran was 
granted service connection for facial scars and for a left 
eye disability in the July 1959 rating decision, but that the 
November 1960 rating action failed to assign the veteran a 
disability rating for his left eye injury.  The remand 
directed the RO to determine and assign the appropriate 
disability rating for the left eye scarring and ocular 
disorders from June 25, 1960.  

An August 2002 VA eye examination report shows the veteran's 
history and that his claims file had been reviewed.  
Examination showed uncorrected visual acuity at 20/70+3 for 
the right eye, and 20/25 for the left.  Corrected vision of 
both eyes was 20/25.  Confrontation fields were normal.  
Visual fields were full to finger count in each quadrant.  
There was intermittent left exotropia at approximately 15 
diopters.  The veteran could fuse and then break to a left 
exotropia, at which time intermittent double vision occurred 
which he could suppress.  The diagnoses included intermittent 
diplopia, intermittent left exotropia, and left eye 
lagophthalmos, related to the in-service auto accident.

A November 2002 rating action assigned the veteran an initial 
noncompensable evaluation for exotropia, hypertropia and 
exophoria with diplopia of the left eye from June 25, 1960, 
and a 20 percent evaluation from May 8, 1990.  

In an undated statement, Richard A. Akers, M.D., reported 
that the veteran had 35 to 40 prism diopters of exotropia 
prior to his 1979 surgery for strabismus.

Analysis

During the pendency of the veteran's claim, changes were made 
by regulatory amendment to the schedular criteria for 
evaluating diplopia.  The rating criteria in effect in June 
1960 for evaluating diplopia due to impairment of muscle 
function was evaluated under Diagnostic Code 6090 for ocular 
impairment of muscle function.  Diplopia in 3 to 5 rectangles 
was to be rated as 20/50 and diplopia in 0 to 2 rectangles 
was rated as 20/40.  

Effective, September 12, 1988, diplopia that is only 
occasional or correctable is not considered a disability.  38 
C.F.R. § 4.77 (2002).  

Compensable diplopia is evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6090.  Ratings are based on the degree of 
diplopia and the equivalent visual acuity.  The ratings are 
applicable to only one eye.  A rating cannot be assigned for 
both diplopia and decreased visual acuity or field of vision 
in the same eye.  When diplopia is present and there is also 
ratable impairment of visual acuity or field of vision of 
both eyes, the ratings for diplopia will be applied to the 
poorer eye, while the better eye is rated according to the 
best-corrected visual acuity or visual field.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.

Under the current provisions of Diagnostic Code 6090, if 
diplopia exists within the central 20 degrees of vision the 
equivalent visual acuity is 5/200.  Diplopia from 21 degrees 
to 30 degrees is the equivalent of visual acuity of 15/200 
when down, 20/100 when lateral and 20/70 when up.  Diplopia 
from 31 degrees to 40 degrees is the equivalent of 20/200 
visual acuity when down, 20/70 when lateral and 20/40 when 
up.  38 C.F.R. § 4.84a, Diagnostic Code 6090.

The veteran's service-connected exotropia and diplopia is 
rated as noncompensably disabling under 38 C.F.R. § 4.84, 
Diagnostic Code 6090 for diplopia prior to May 8, 1990, and 
as 30 percent disabling, commencing May 8, 1990.  

With respect to central visual acuity, the percentage 
evaluation is determined by application of Table V of the 
rating schedule by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2002).  A 30 percent rating is 
warranted for blindness of one eye, having only light 
perception, under circumstances where service connection is 
not in effect for impairment of the other eye, or where 
visual impairment in the other eye is 20/40 or better.  38 
C.F.R. § 4.84a, Diagnostic Code 6070.  A 30 percent rating is 
also warranted under the same circumstances where vision in 
the service-connected eye is either 5/200 or 10/200.  Where 
vision in the service-connected eye is 15/200 or 20/200 under 
circumstances where service connection is not in effect for 
impairment of the other eye, or where visual impairment in 
the other eye is 20/40 or better, a 20 percent rating is 
provided.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6077.

A review of the medical record indicates that prior to May 8, 
1990, the veteran's service-connected diplopia was occasional 
and correctable and the veteran did not have any objective 
testing to indicate visual field impairment.  As such, the 
veteran's service-connected diplopia was not compensably 
disabling.  Diagnostic Code 6090 (1945 Rating Schedule).  

Although areas of diplopia were charted in the June 1996 VA 
examination, and indicate left eye field vision 
concentrically contracted by an average of 53 degrees, the 
October 1996 rating action determined that diplopia was 
present in all quadrants with no diplopia present at less 
than 30 degrees and none present at more than 60 degrees, 
with the worse equivalent visual acuity value at 15/200 in 
the left eye.  Therefore, applying the applicable criteria of 
Diagnostic Code 6077, the veteran would be entitled to 20 
percent and no more.  Moreover, contemporaneous treatment 
records and the subsequent August 2002 VA examination report 
show the condition is occasional and suppressible.  
Therefore, the veteran is not entitled to an evaluation in 
excess of 20 percent commencing May 8, 1990.

In reaching the decision to deny increased evaluations the 
Board has considered the doctrine of reasonable doubt.  
Notably, however as the preponderance of the evidence is 
against these claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board notes that the medical evidence reflects 
that the veteran has not undergone prolonged hospitalization 
for either epiphoria, scarring, exotropia, exophoria, and/or 
diplopia or that any of these disorders have caused a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1). 



ORDER

Service connection for muscle contraction and tension 
headaches is granted. 

A rating in excess of 10 percent for epiphora is denied.

Prior to May 19, 1989, a rating in excess of 10 percent for 
scars of the face, forehead and left eyelid is denied.  From 
May 19, 1989, a rating in excess of 30 percent for scars of 
the face, forehead and left eyelid is denied.

Prior to May 8, 1990, a compensable rating for exotropia, 
left eye exophoria and diplopia is denied.  From May 8, 1990, 
a rating in excess of 20 percent for exotropia, hypertropia, 
and left eye exophoria with diplopia is denied.


REMAND

A review of the veteran's claims file reveals that in a March 
1990, the Social Security Administration (SSA), awarded 
disability benefits due in part to peptic ulcer disease, 
degenerative disc disease, osteoarthritis of the cervical and 
lumbosacral spines, spondylosis of the cervical spine, and 
poorly controlled high blood pressure.  A review of the 
claims folders shows that not all of the medical evidence SSA 
relied on in reaching their determination is of record.  As 
that evidence may be pertinent to the veteran's claims 
efforts to secure the SSA evidence must be undertaken.  VCAA. 

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should request that the SSA 
provide copies of all the medical records 
relied upon in reaching its March 1990 
determination.

2.  The RO should contact the veteran and 
again request that he identify specific 
names, addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claims of 
entitlement to service connection for an 
ulcer disorder, hypertension, a thoracic 
spine disorder, and a cervical disorder.  
Then with any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all identified 
treatment records which have yet to be 
secured.  

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
further development deemed warranted, the 
RO should readjudicate the claims of 
entitlement to service connection for an 
ulcer disorder, hypertension, a cervical 
spine disorder and a thoracic spine 
disorder.  If any of the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  The RO must ensure that the 
veteran has been fully notified of the 
evidence and information necessary to 
substantiate his claim, what portion of 
that evidence must be provided by the 
veteran, and what portion is to be 
secured by VA.  Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

